DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 07/08/2022, claims 1-15 have been amended. Claims 16-19 have been added. Therefore, claims 1-19 are currently pending for the examination.

   Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 03/04/2022 and 07/28/2022.

35 USC § 112 (f) Claim Limitations Analysis
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



CLAIM INTERPRETATION

5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
6.	Claim 15 has been analyzed under 35 U.S.C. 112, sixth paragraph. 
Regarding claim 15, the limitation recite(s) “…..the PDCCH and PDSCH receiving module, configured to detect….….; …….PUCCH resource determining module is configured to determine………..and the HARQ-ACK transmitting module, configured to………”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Fig. 17, paragraphs [0070]- [0072] in the spec provides “integrated modules can be implemented in the form of hardware or in the form of software functional modules; the integrated modules, if implemented in the form of software functional modules and sold or used as separate products, may also be stored in a computer readable storage medium; the storage medium mentioned above may be a read only memory, a magnetic disk or an optical disk or the like”. The term “receiving” module and “transmitting” module are either defined in the specification as a particular structure or known by one skilled in the art as denoting a type of structure device, hence, 35 U.S.C.112, six paragraph is not invoked. [Note: MPEP 2181, Non-specialized functions: functions known by those of ordinary skill in the art as being commonly performed by a general purpose computer or computer component].
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
       Response to Amendments
7.	Applicant’s arguments: see Page 12-17, filed on 07/08/2022, with respect to claims 1-15 (under 35 U.S.C. 103) have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-15  have been withdrawn. 
Applicants have amended each of independent claims 1 and 15 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-15 are allowable.
Regarding cited prior arts-El and Kim, the applicant argued that “Applicants submit that the Examiner has failed to establish a prima facie case of obviousness. The Examiner cites paragraphs from the Pre-Grant Publications of E1 and Kim, neither of which are prior art to the present application as effective filing date of the present application precedes the filing date of the applications corresponding to the PG-PUBs. The Examiner merely states that the provisional applications that precede the effective filing date of the present application sporadically supports the cited paragraphs, but does not show where the support can be found in said Provisional applications. In view of this, Applicants respectfully note that the outstanding Office Action is incomplete under 37 C.F.R. § 1.104(b) and does not meet the requirements of MPEP § 707.07(f). Therefore, a next Action in this case cannot be made final”. (Applicant, page 18, Remarks dated 07/08/2022,).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
According to MPEP § 707.07(f):
707.07(f) Answer All Material Traversed [R-11.2013]
In order to provide a complete application file history and to enhance the clarity of the prosecution history record, an examiner must provide clear explanations of all actions taken by the examiner during prosecution of an application.
Where the requirements are traversed, or suspension thereof requested, the examiner should make proper reference thereto in his or her action on the amendment.
Where the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant’s argument and answer the substance of it.
If applicant’s arguments are persuasive and upon reconsideration of the rejection, the examiner determines that the previous rejection should be withdrawn, the examiner must provide in the next Office communication the reasons why the previous rejection is withdrawn by referring specifically to the page(s) and line(s) of applicant’s remarks which form the basis for withdrawing the rejection. It is not acceptable for the examiner to merely indicate that all of applicant’s remarks form the basis for withdrawing the previous rejection. Form paragraph 7.38.01 may be used. If the withdrawal of the previous rejection results in the allowance of the claims, the reasons, which form the basis for the withdrawal of the previous rejection, may be included in a reasons for allowance. See MPEP § 1302.14. If applicant’s arguments are persuasive and the examiner determines that the previous rejection should be withdrawn but that, upon further consideration, a new ground of rejection should be made, form paragraph 7.38.02 may be used. See MPEP § 706.07(a) to determine whether the Office action may be made final.
If a rejection of record is to be applied to a new or amended claim, specific identification of that ground of rejection, as by citation of the paragraph in the former Office letter in which the rejection was originally stated, should be given.
MPEP § 707.07(f) merely stated “Answer All Material Traversed”. 
Examiner relied on the provisional application numbers. 62/586,525 filed on 11/15/2017 and provisional application numbers. 62/520497, 62/521357, 62/525169, 62/543971, 62/555694, 62/586835, 62/587455, 62/593157, 62/620407 and 62/630252 filed on 07/15/2017 to 02/14/2018. Provisional application is not a sort of publicly available document. Therefore, examiner has no legal obligation to point out the detail mapping of the limitations. While Applicant’s remarks and arguments related to provisional applications have been considered, they are not persuasive and cited prior arts-E1 and Kim are still qualified as prior arts of record for the previous claims dated 11/06/2020 . Therefore, next action can still be made a final. The rejections under 35 U.S.C. 103 of claims 1-15  have been withdrawn  because of the claimed amendments and the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification.
Additionally, Applicant did not clearly address 112 issues related to : “M.” i.e. “.”   refers to “Dot product” form of mathematical representation or “.”  refers to “multiplication” form of mathematical representation. However, as amended “variables” in the recited equations, the record of the prosecution is clear as  “recited equations” can be read as “scalar” products and therefore “Dot product” and “multiplication” are the same i.e. “.” cannot be interpreted as a vector products. Therefore, the rejections under 35 U.S.C. 112 of claims 6-7 have been withdrawn.

Allowable Subject Matter
8.	In the Amendment application filed on 07/08/2022, claims 1-19 are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
9.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining hybrid automatic repeat request acknowledge (HARQ-ACK) positions for PDSCH receptions on a downlink (DL) bandwidth part (BWP), based on a first parameter for the DL BWP and a second parameter for an uplink (UL) BWP, each of the first parameter and the second parameter associated with a subcarrier spacing (SCS), respectively; receiving a physical downlink shared channel (PDSCH) based on the HARQ- ACK positions and transmitting UCI including the HARQ-ACK information on the PUCCH resource, wherein the HARQ-ACK information comprises HARQ-ACK information bits for the PDSCH receptions corresponding to the HARQ-ACK positions” in combination with other claim limitations as specified in claims 1 and 15.
Note that the first closest prior art, El Hamss et al. (US 2021/0184801 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/586,525 filed on 11/15/2017), hereinafter “El” teaches: detecting a physical downlink control channel (PDCCH) and receiving a physical downlink shared channel (PDSCH) scheduled by the PDCCH, by a user equipment (UE) (Figs. 2, 4, paragraphs 0075], [0085], first DCI 210 and corresponding PDSCH transmission 220 in subframe n; TB on subframe/slot n with a DCI 410 scheduling a HARQ-ACK occasion 430 for a corresponding PDSCH transmission 420); determining, by the UE, hybrid automatic repeat request acknowledge (HARQ- ACK) information to be fed back (Figs. 2, 4, paragraphs [0078], [0079], [0081], [0084], [0087], resources for HARQ feedback transmission) and physical uplink control channel (PUCCH) resource for transmitting the UCI (Figs. 2, 4, paragraphs [0078], [0079], [0081], [0084], [0087], resources including PUSCH or a PUCCH transmission) according to at least one of the following: slot lengths of downlink bandwidth part (BWP) and uplink BWP, HARQ-ACK codebook information, a starting Orthogonal Frequency Division Multiplexing (OFDM) symbol of the PUCCH resource for feeding back the UCI and UE's processing capability requirements (Figs. 2, 4, paragraphs [0078], [0079], [0081], [0084], [0087], timing of the resources, for instance, in terms of slot, mini-slot or starting symbol ; set of occasions may depend on the type of transmission over which HARQ-ACK is transmitted, such as whether the transmission is over PUSCH or PUCCH, or on the PUCCH format (e.g., short or long format); different DCI format/size depending on the availability of the total DAI); and transmitting, by the UE, the HARQ-ACK information on the PUCCH resource (Fig2. 2, 4, paragraphs [0085], [0089], HARQ-ACK feedback based on the configured HARQ feedback timing).
Note that the second closest prior art, KIM et al. (US 2019/0150181 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/520497, 62/521357, 62/525169, 62/543971, 62/555694, 62/586835, 62/587455, 62/593157, 62/620407 and 62/630252 filed on 07/15/2017 to 02/14/2018), hereinafter “Kim” teaches: allocating the HARQ-ACK positions according to the slot length μDL of the DL BWP where the PDSCH is located and the slot length μUL of the UL BWP where the PUCCH is located, the one HARQ-ACK position carrying the HARQ-ACK information of one PDSCH (Figs. 13, 14, 30, paragraphs [0184], [0394], [0395], HARQ-ACKs corresponding to a BWs of CCs).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• PENG (US 2020/0213044 A1) entitled: " METHOD AND APPARATUS FOR SENDING HARQ-ACK FEEDBACK CODEBOOK AND DEVICE"
• Chatterjee et al. (US 2019/0342944 A1) entitled: "APPARATUS, SYSTEM AND METHOD TO IMPLEMENT RESERVED RESOURCES FOR FORWARD COMPATIBILITY IN NEW RADIO (NR) NETWORKS"
• Lei et al. (US 2021/0250130 A1) entitled: " METHOD AND APPARATUS FOR HARQ-ACK FEEDBACK FOR CARRIER AGGREGATION"
• CHOI et al. (US 2020/0214006 A1) entitled: " METHOD, DEVICE AND SYSTEM FOR UPLINK TRANSMISSION AND DOWNLINK RECEPTION IN WIRELESS COMMUNICATION SYSTEM"
• ZHANG et al. (US 2019/0342035 A1) entitled: "METHODS AND APPARATUS RELATED TO ACK/NACK FEEDBACK WITH MULTI-TRP TRANSMISSION"
• YUAN et al. (US 2020/0374084 A1) entitled: "METHOD AND DEVICES FOR UPLINK SIGNAL TRANSMITTING AND RECEIVING IN A WIRELESS COMMUNICATION SYSTEM"
• Gong et al. (US 2020/0154467 A1) entitled: "METHOD AND DEVICES FOR MULTIPLE TRANSMIT RECEIVE POINT COOPERATION FOR RELIABLE COMMUNICATION"

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414